UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
FARHI SAEED BIN MOHAMMED,      :
et al.,                        :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 05-1347 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                                 ORDER

     A Status Conference was held in this case on March 18, 2009,

a portion of which was closed due to discussion of classified

information.    Upon consideration of the representations of the

parties, and the entire record herein, it is hereby

     ORDERED, that Petitioner shall submit by March 20, 2009, a

written request for information related the circumstances under

which other individuals made potentially inculpatory statements

about Petitioner; and it is further

     ORDERED, that Petitioner shall submit by March 20, 2009,

written   interrogatories   regarding    witness     statements     that   the

Government considers inculpatory; and it is further

     ORDERED, that the Government shall be available to confer with

Petitioner’s counsel on March 19 or 20, 2009; and it is further

     ORDERED,   that   parties   shall   file   by    March   27,   2009,    a

classified Joint Status Report, indicating the progress that has
been made regarding discovery of the circumstances of witness

statements; and it is further

     ORDERED, that a motions hearing is scheduled for May 28, 2009

at 10:00 a.m.; and it is further

     ORDERED, that a Status Conference shall be held on April 6,

2009, at 10:30 a.m.




                                       /s/
March 18, 2009                        Gladys Kessler
                                      United States District Judge

Copies to:   Attorneys of Record via ECF




                                -2-